 Case 1:19-cv-11882-TLL-PTM ECF No. 16, PageID.57 Filed 11/26/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

JOHN DENTON,                            )   Case No.: 19-11882
                                        )
             Plaintiff,                 )
                                        )   DISTRICT JUDGE THOMAS L.
      v.                                )   LUDINGTON
                                        )   MAGISTRATE JUDGE PATRICIA T.
FIFTH THIRD BANK,                       )   MORRIS
                                        )
                                        )
             Defendant.                 )


      Please be advised that the parties in the above captioned case have reached a

settlement. The parties request all future dates be vacated and anticipate filing a

voluntary dismissal with prejudice in the next sixty (60) days.

Dated: November 26, 2019                       RESPECTFULLY         SUBMITTED,




                                By: /s/ Ryan Lee                            .
                                Ryan Lee (SBN: 024846)
                                LAW OFFICES OF RYAN LEE, PLLC
                                ryan@ryanleepllc.com
                                7272 E. Indian School Rd.
                                Suite 540
                                Scottsdale, AZ 85251
                                Tel: (323) 524-9500
                                Fax: (323) 524-9502
                                Attorney for:
                                JOHN DENTON




                                         -1-
Case 1:19-cv-11882-TLL-PTM ECF No. 16, PageID.58 Filed 11/26/19 Page 2 of 2




                                    -2-
